Citation Nr: 0735551	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-35 948	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for hepatitis C has been received.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision, in which the RO 
in Cleveland, Ohio  found that new and material evidence to 
reopen the veteran's claim for service connection for 
hepatitis C had been received, but  denied the claim on the 
merits.  Subsequently, the claim was transferred to the RO 
Denver, Colorado RO.  The veteran filed a notice of 
disagreement (NOD) in October 2005 and the RO issued a 
statement of the case (SOC) in October 2006.  Later the same 
month, the veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals).  

In September 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of the hearing is of record.  During the hearing, 
the veteran submitted additional evidence, along with a 
signed waiver of RO jurisdiction.  See 38 C.F.R. § 20.800 
(2007).

The Board points out that, regardless of the RO's actions, 
the the Board has a legal duty under 38 U.S.C.A. §§§ 5108 and 
7104 (West 2002) to address the question of whether new and 
material evidence has been received to reopen the issue of 
service connection for hepatitis C.  That matter goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board 
must first decide whether new and material evidence to reopen 
the claim for service connection for hepatitis C has been 
received before it can address the matter on the merits-and 
in light of the Board's favorable action on the petition to 
reopen-the Board has characterized the appeal as 
encompassing the two issues on the title page.

The Board's decision granting the petition to reopen the 
claim for service connection for hepatitis C is set forth 
below.  The claim for service connection for hepatitis C, on 
the merits, is addressed in the remand following the order; 
that matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for hepatitis C has been accomplished.

2.  In a December 2003 rating decision, the RO, inter alia, 
determined that new and material evidence to reopen the 
veteran's claim for service connection for hepatitis C had 
not been received.  The RO notified the veteran of the denial 
by letter the same month, but  he did not initiate an appeal.

3.  New evidence associated with the claims file since the 
December 2003 rating decision, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for hepatitis C, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision declining to to reopen 
the veteran's claim for service connection for hepatitis C is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
hepatitis C are met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA.
In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for 
hepatitis C, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.

II.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

The veteran's original claim for service connection for 
hepatitis C was initially considered and denied in a January 
2000 rating decision.  In denying the claim, the RO noted 
that the veteran's service medical records showed no evidence 
of hepatitis C in service or evidence linking the veteran's 
hepatitis C diagnosed in 1999 to service.  

In May 2003, the veteran filed a request to reopen the claim 
for service connection for hepatitis C.  In a December 2003 
rating decision, the RO, inter alia, determined that new and 
material evidence to reopen the veteran's claim for service 
connection for hepatitis C had not been received,  noting 
that most the records submitted by the veteran were 
duplicative confirming a diagnosis of hepatitis C but failed 
to show any discussion as to origin of this disability.  
Although the RO notified the veteran of the denial by letter 
also in December 2003, he did not initiate an appeal.  Hence, 
the December 2003 decision is final as to the evidence then 
of record. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
38 U.S.C.A. § §  3.104, 20,302, 20.1103 (2007).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

Prior to the RO's December 2003 denial, the claims file 
consisted of service medical records showing that he was 
treated for a concussion in 1965 but no complaints or 
diagnosis of, or treatment for hepatitis C; private 
laboratory and liver biopsy findings in April 1999 resulting 
in a diagnosis of hepatitis C; and private treatment records 
for hepatitis C reflecting that it was unclear where the 
veteran contracted hepatitis C; the veteran's self-reported 
history of exposure to blood during the Vietnam War, a 
possibility that it would have been during his service in 
Vietnam as he denied IV drug use; and a May 1999 neurological 
examination report reflecting that the veteran apparently had 
blood transfusions during intracranial surgery following a 
football injury in 1966.  

Evidence associated with the claims file since the December 
2003 rating decision includes a September 2004 private 
medical opinion relating the veteran's hepatitis C to his 
service during the Vietnam War; comrade statements confirming 
that the veteran fell into a punji pit and suffered wounds to 
his foot and leg, helped evacuate wounded soldiers and was 
exposed to a variety of diseases transmitted through this 
type of behavior; a November 2004 VA examination report in 
which the examiner opined that the veteran's hepatitis C is 
most likely caused by or a result of blood transfusion in 
1966, if indeed blood transfusion was given at that time; an 
April 2006 VA liver clinic follow-up notice reflecting that 
the veteran was most likely infected by mass vaccination in 
1968, no other risk factors; and testimony and statements 
from the veteran and his mother that he was not given a blood 
transfusion during surgery in 1966.  

Clearly, the majority of the additional evidence received is 
"new" in the sense that it was not previously before agency 
decision makers.  The Board also finds that some of this 
evidence is "material" for purposes of reopening.  The 
above-mentioned September 2004 private medical opinion that 
the veteran had no prior IV drug or blood transfusions and no 
history of STDs; that, during the Vietnam War, the veteran 
was exposed to blood multiple times when he helped carry 
wounded or causalities to ambulance helicopters while serving 
in a combat unit; and that these latter incidents certainly 
could be the sources of his hepatitis C, noting that 
hepatitis C is often asymptomatic and so the delay between 
exposure and diagnosis is not surprising; statements from the 
veteran's his comrades confirming the nature of his combat 
duties; and his mother's statement and his own testimony that 
he did not have a blood transfusion in 1966; and the VA 
progress note associating the veteran's hepatitis C with mass 
vaccination in 1968.  

Thus, the Board finds that, when considered by itself or  
evidence previously of record, the aforementioned evidence 
relates to an unestablished fact necessary to substantiate 
the veteran's claim for service connection for hepatitis C.  
As such, this evidence constitutes new and material evidence 
to reopen the claim.
Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
hepatitis C are met.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).


ORDER

As new and material evidence to reopen the claim for service 
connection for hepatitis C has been received, to this limited 
extent, the appeal is granted.


REMAND

The Board finds that additional evidence on the claim for 
service connection, on the merits, is warranted.

Because of the inconsistencies in the record with regard to 
whether a blood transfusion was given to the veteran during 
surgery in 1965 or 1966 following a football injury to his 
head, prior to adjudicating the claim, the RO should 
specifically request that the veteran provide authorization 
to enable it to obtain copies of records pertaining to his 
intracranial surgery.  38 C.F.R. § 3.159(c) (2007).

The Board also notes that the record contains conflicting 
medical evidence from the VA examiner and the veteran's 
private and VA treating physicians as to the etiology of his 
hepatitis C.  After the above records are associated with the 
claims file or a negative response is received, the Board 
finds that another medical opinion is warranted in connection 
with the claim, especially in light of the veteran's and his 
mother's assertions that he did not receive a blood 
transfusion, his comrades' statements about exposure to blood 
in a combat unit during the Vietnam War and the absence of 
other risk factors (for example, IV drug use), except for 
mass inoculations in 1968 and ear piercing in 1972. 

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the veteran furnish all 
pertinent evidence in his possession.

Thereafter, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the currentprocedures 
prescribed in 38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for 
service connection, on the merits..  For the sake of 
efficiency, the RO's adjudication of the claim should include 
consideration the statement presented during the Board 
hearing, notwithstanding the waiver of RO consideration of 
such evidence.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claim for service 
connection for hepatitis C. 

The RO should specifically request that 
the veteran provide authorization to 
enable VA to obtain copies of records 
pertaining to his intracranial surgery 
performed following a football injury to 
the head in 1965 or 1966.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit.

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond, although VA 
may decide the claim within the one-year 
period.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran's entire claims 
file to be reviewed by the November 2004 
VA examiner if available, or a specialist 
in infectious diseases if that examiner 
is not available, for purposes of 
obtaining an additional medical opinion.  
This physician should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that the veteran's hepatitis 
C is the result of disease or injury 
incurred in or aggravated by the 
veteran's military service.  

In providing the requested opinion, the 
physician should consider whether the 
evidence (to include the assertions of 
the veteran and his mother, and any 
additional evidence received) actually 
establishes that the veteran received a 
transfusion during intracranial surgery 
in the 1960s; and, if not, the physician 
should assume that no such transfusion 
took place.  The physician should also 
consider the prior medical comments 
reflected in the November 2004 
examination report, as well as those made 
by the veteran's VA physician in April 
2006 and by the veteran's private 
physician in September 2004.

The physician should provide the complete 
rationale for the opinion expressed in  a 
printed (typewritten) report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for hepatitis C, on the 
merits, in light of all pertinent 
evidence (to include that submitted 
during the September 2007 Board hearing) 
and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


